DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 1/3/2020.  Currently, claims 1-12 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “in-vehicle communication unit”, “storage unit”, “selection unit”, “control unit” in claim 1-5, 8-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, recites the limitation “the plurality of types of stored communication paths” which is meant the communication paths are stored. As the preceding limitation recites “store a plurality of types of communication paths” which is meant the plurality of types of communication paths are stored. It is unclear if the plurality of types of stored communication paths is referring to the stored plurality of types of communication paths. Examiner will read the limitation as “the stored plurality of types of communication paths”, or “the plurality of types of communication paths” to refer to the plurality of types of communication paths, taught in line 4 of the claim.
Claim 11 and 12 contain similar ambiguous element as discussed in claim 1 above.
Claims 3, 4-5, recite the limitation, “the index value includes electric energy consumed in transmission of the updated program through the communication path”. The claim then recites the limitation, “select a communication path other than a communication path with a maximum electric energy. As the preceding limitation, line 6 of claim 1, recites the limitation, “select a transmission path”.
The scope is unclear as to the requirements of the claim, as it is not clear if the underlined recitations are referring to the same. As such, there is insufficient antecedent basis for these limitations in the claim. 
In claim 7, lines 2-3, the claimed limitation “the communication path” is ambiguous. It is not clear to which of the communication paths set forth in claim 5 the applicant is referring. 
In claim 8, line 5, the claimed limitation “the communication paths” is ambiguous. It is not clear if “the communication paths” is referring to “the plurality of types of communication paths” taught in line 3 of the claim.
In claim 9, line 4, the claimed limitation “the communication paths” is ambiguous. It is not clear if “the communication paths” is referring to “the plurality of types of communication paths” taught in claim 5, line 7.
Claim 10, line 6, recites the limitation “the stored communication paths”. This is unclear if the applicant is referring to “a plurality or types of communication paths” from line 4 of claim 1, or different. 
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroya et al (JP 2014113952) in view of Katsuhiko (JP 2014146997).
As per claim 1, Hiroya teaches a control apparatus (gateway ECU), comprising:
an in-vehicle communication unit configured to communicate with an on-vehicle control device (Description: The ECU information transmission unit 33);
a storage unit (Description: The gateway ECUs 2 to 4 store a data ID / ECU identification information table in the storage unit 35); and
a selection unit configured to select a transmission path for transmitting an update program to the on-vehicle control device, among the plurality of types of stored communication paths (Description: The route determination unit 43 determines a communication route for transmitting update software from the power supply state information and the LAN configuration).
	Hiroya does not explicitly teach configuring the storage unit to store a plurality of types of communication paths from the in-vehicle communication unit to the on-vehicle control device. However, Katsuhiko teaches including a memory to store a plurality of types of communication paths from the in-vehicle communication unit to the on-vehicle control device (Description: In the example of FIG. 2, the memory block is composed of five blocks MB1 to MB5. Among these, MB1 to MB3 are used as the program area 22a. In the program area 22a, MB1 and MB2 store a control program (1, 2) for controlling the vehicle gateway device 1. Further, MB3 stores a standard routing map M1 that defines route information in a configuration including only the standard control unit group in the in-vehicle communication network as described above).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hiroya with those of Katsuhiko in order to facilitate determining paths for data packets to travel through the electric control devices.

	As per claim 2, Hiroya teaches wherein the selection unit calculates an index value for each of the plurality of types of communication paths, (Description: (i) Route 1 Total power consumption = 50 + 100 + 100 + 100 = 350 [mA]. (ii) Path 2 Total power consumption = 200 + 100 + 100 + 100 = 500 [mA]), and selects the transmission path based on a result of comparison of the calculated index values (Description: The route determination unit 43 determines (i) that passes through the gateway ECUs 3 and 4 as a communication route. Thus, it can be seen that the greater the number of gateway ECUs that are routed through the communication path, the lower the total power consumption, and the route determination method of this embodiment is more effective).

	As per claim 3-4, Hiroya teaches wherein the index value includes electric energy consumed in transmission of the update program through the communication path, and the selection unit selects a communication path other than a communication path with a maximum electric energy, among the plurality of types of communication paths (Description: FIG. 10C is an example of a diagram illustrating a method for determining a communication path from the gateway ECU 1 to the auto cruise ECU based on power consumption; (i) Route 1 Total power consumption = 50 + 100 + 100 + 100 = 350 [mA], (ii) Path 2 Total power consumption = 200 + 100 + 100 + 100 = 500 [mA]. The route determination unit 43 determines (i) route 1 passing through the gateway ECUs 3 and 4 as a communication route. As described above, in the route determination method according to the present embodiment, the communication route can be determined so that the power consumption is minimized in consideration of the actual power consumption when the software is rewritten). Furthermore, it would have been matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the index value including required time necessary for transmission of the update program instead of calculate the index value including electric energy consumed in transmission of the update program to achieve the predictable result of a selection of a communication path based on a result of comparison of the calculated index value.

	As per claim 10, Hiroya teaches a control unit to control the in-vehicle communication unit (Description: The gateway ECU 3 has the hardware configuration shown in FIG. 3B, but the gateway ECUs 1, 2, 4 and each ECU also have the same hardware configuration (a configuration equivalent to a general microcomputer). That is, it has a CPU, RAM, ROM, etc., and a CAN controller and transceiver for CAN communication. The gateway ECUs 1 to 4 have CAN controllers and transceivers as many as the number of connection destination LANs), wherein the storage unit further stores a communication path from another control apparatus to the on-vehicle control device, the selection unit selects the transmission path from the stored communication paths from the in-vehicle communication unit or the other control apparatus to the on-vehicle control device, and the control unit causes the in-vehicle communication unit to transmit an instruction of transmission of the update program to the on-vehicle control device to the other control apparatus in a case where the selected transmission path is the communication path from the other control apparatus to the on-vehicle control device (Description: FIG. 6A is an example of a diagram for explaining determination of a route. Assume that the current power state is ACC. The power state in which the gateway ECU 2 can communicate is ACC, and the power state in which the gateway ECU 3 can communicate is IG_ON. The rewrite target ECU 13 can communicate with the ACC. In this case, the route determination unit 43 determines that communication via the gateway ECU 3 is difficult, and determines the route via the gateway ECU 2 as a communication route for transmitting software).

	As per claim 11-12, the claims disclose similar features as of claim 1 and are rejected based on the same basis as claim 1.

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, alone or in any combination, discloses or fairly suggests a control apparatus as recited in the context of the combination of claims 1, 2 and 5.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456